The Honorable Larry R. Mitchell State Representative P.O. Box 81 Bryant, AR 72089
Dear Representative Mitchell:
This is in response to your request for an opinion regarding A.C.A. §14-14-705 wherein it states:
  BOARDS GENERALLY. (A) No board member, either advisory or administrative, shall be appointed for more than two (2) consecutive terms.
A.C.A. § 14-14-705(3)(A) (1987).
Your specific question is this regard is whether the two consecutive terms limitation includes partial terms.
It is my opinion, based upon the plain language of this provision, that partial terms are included. It is well-established that legislative intent must be discerned from the language employed if a statute is clear and unambiguous on its face. See Wilcox v. Safley, 298 Ark. 159,766 S.W.2d 12 (1989). In my opinion, the prohibition in § 14-14-705(3)(A) against appointing a board member for more than two consecutive terms is clear. The fact that only a partial term may have been served is, in my opinion, irrelevant. If two consecutive appointments are made, it is my opinion that the prohibition against another appointment will apply, regardless of whether the appointee actually served complete terms. To conclude otherwise would potentially nullify the prohibition, for an appointee could simply resign before completing his or her term and thereby seek another appointment.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh